Citation Nr: 0200746	
Decision Date: 01/22/02    Archive Date: 02/05/02

DOCKET NO.  99-03 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to a higher initial evaluation of a post-
traumatic stress disorder (PTSD), evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and a VA Readjustment Counseling 
Specialist


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from April 1968 to April 1970.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a September 1998 rating decision that 
evaluated the veteran's PTSD as zero percent disabling from 
April 15, 1996, and 30 percent disabling from April 24, 1997.  
The veteran disagreed with that decision.  The RO 
subsequently issued a rating decision in February 1999 to 
correct the effective date to March 19, 1996, for the award 
of the 30 percent rating.  By a March 1999 rating decision, 
the RO increased the evaluation of the veteran's PTSD to 50 
percent disabling, effective from March 19, 1996.  The 
veteran filed a substantive appeal.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the rating 
question currently under consideration was placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating, the Board has 
characterized the rating issue on appeal as set forth on the 
preceding page.  Because the 50 percent rating awarded in 
March 1999 was made effective from March 19, 1996--the date 
service connection was awarded--the question before the Board 
is entitlement to a rating higher than 50 percent from this 
date.


FINDING OF FACT

The veteran's PTSD renders him demonstrably unable to retain 
employment.  



CONCLUSION OF LAW

The criteria for the assignment of a 100 percent schedular 
evaluation for PTSD have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10 (2001); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his PTSD is totally disabling.  
Specifically, through his representative, he asserts that he 
is entitled to a 100 percent schedular rating for his 
service-connected PTSD under pre-November 1996 rating 
criteria.  

Disability evaluations are determined by applying a schedule 
of ratings, which is based on the average impairment of 
earning capacity caused by a given disability.  See 
38 U.S.C.A. § 1155 (West 1991); and 38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.  If there is a question 
as to which of two evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2001).  In assessing a claim for a higher rating, the 
history of the disability should be considered.  See 
38 C.F.R. §§ 4.1, 4.2 (2001); Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  

Since this appeal originated from the veteran's disagreement 
with the original assignment of a rating for PTSD, the Board 
considers the severity of the disability during the entire 
period from the initial assignment of a rating to the present 
time.  See Fenderson, supra.  (As explained above, a 50 
percent rating has been assigned in this case from the date 
service connection was awarded-March 19, 1996.)

The evidence of record includes a report of a VA examination 
performed in May 1996 that reflects that the veteran appeared 
alert, outgoing, rapid-speaking, well-developed, and well-
nourished.  The report shows that the veteran tended to stay 
around the house, that he experienced nightmares and bad 
dreams, and that he sometimes saw the faces of those he was 
with in Vietnam.  The veteran advised the examiner that he 
had been off work three to four months at a time since 
discharge from the military.  He indicated that he had worked 
in construction until he injured his shoulder.  The examiner 
noted that the veteran's typical response to stress was to 
get angry, and that he had a mercurial personality of fast-
rising and perhaps fast-dissipating excitation.  The examiner 
observed that the veteran was unable to restrain or sustain 
an emotion, which could go along with that personality style.  
The veteran related that he had intrusive memories of his 
Vietnam experiences and little social activity outside of his 
family.  He denied any serious problems with the law, 
auditory hallucinations, involvement with illegal substances, 
or alcohol consumption.  While the examiner rendered no 
diagnosis, he assigned a Global Assessment Functioning (GAF) 
score of 80.

A VA consultation report, dated in April 1997, reveals that 
the veteran presented with problems that included an 
inability to sleep over the past three years, inability to 
get along with people due to irritability, and problems with 
mental and physical fatigue.  The examiner noted that the 
veteran reported increased crying, anger, numbness, feelings 
of isolation, lack of interest in sex, reduced appetite, and 
insomnia.  Further, the examiner reports that the veteran had 
felt suicidal in the past, but thoughts of his family stopped 
him from acting on this feeling.  The veteran reported that 
the Vietnam-related incidents haunted him as often as to 
three or four times a week.  The veteran indicated that he 
became moderately distressed when exposed to the smell of 
gunpowder, direct sunlight, or the smell of rotten food.  He 
said he experienced numbness in his face and anger when 
watching documentaries about the war on television.  He 
reported occasionally experiencing mild flashback-like 
episodes when startled while driving in traffic.  The veteran 
advised that years ago he had a "true" flashback in which 
he said to his brother "run, it's incoming."  The examiner 
noted that the veteran weekly experienced moderately 
distressing dreams of running from being hurt.  The veteran 
reported that he had lost interest in activities he used to 
enjoy, particularly fairs and carnivals, because of his 
inability to handle crowds.  He reported enjoying walking.  
He reported feeling very distant from people and not 
"mentally" close to his wife-a situation that has worsened 
over the past 4 to 5 years.  The veteran reported 
experiencing feelings of numbness, a moderate sense of a 
foreshortened future, moderate sleep problems-sleeping only 
4 to 5 hours a night, irritability, and feelings of violence 
several times a week.  He reported occasionally acting on 
impulse, the last time being three years earlier when he 
chased someone who had purposely broken off his wife's car 
antenna.  The veteran indicated that he had had some problems 
with short-term memory, moderate hypervigilance, and an 
occasional intense startle response.  It was noted that he 
lacked emotion and had periods of depression and survivor 
guilt.  The veteran denied any history of substance abuse or 
legal problems.  He indicated that he had been married 27 
years and worked as a millwright until injuring his shoulder 
in 1990 in an automobile accident.  Until 1994, he was able 
to find odd jobs, but since receiving disability payments, he 
had not worked.  The examiner noted that the veteran was 
alert, oriented and coherent, friendly, cooperative, and 
mildly anxious, with mildly pressured speech.  The examiner 
also reported that the veteran had mild intrusive symptoms, 
moderate hyper-arousal, and severe numbing symptoms.  The 
examiner gave the veteran a GAF score of 55.

Also included in the evidence of record is an Initial 
Rehabilitation Evaluation and Employability Assessment, dated 
in April 1997, by Elaine M. Tripi, Ph.D., CRC, Rehabilitation 
Consultant.  Therein, Ms. Tripi reports that she reviewed the 
veteran's medical records in preparation for assessing the 
veteran's employability potential.  This examiner noted that 
the veteran began as a millwright apprentice in July 1970, 
completed that program in 1974, and worked as a millwright 
until September 1991.  At that time, he stopped due to 
medical problems.  She records that from 1991 to 1992, the 
veteran was self-employed as a deliveryman.  In 1992, he 
became unable to work, but sometimes performed volunteer work 
for a veteran's group involved in donating cars to a non-
profit organization.  The examiner records the veteran's 
indication that he had never been in trouble with the law, 
but had had many altercations over the years, both at work 
and at home.  As to his marriage, the veteran related that 
they have managed to keep it together for the sake of their 
son, but it has been a rocky one.  The veteran reported 
experiencing flashbacks and nightmares two to three times per 
week, hypervigilance, difficulty controlling his anger and 
dealing with authority figures, and difficulty handling loud 
noises.  Additionally, he reported difficulty sleeping, 
concentrating, and remembering.  He also related experiencing 
intrusive thoughts.  Smells of diesel fuel, garbage, the 
sight of direct sun, and sounds of backfiring cars, 
helicopters or fireworks exacerbate his symptomatology.  The 
pain from his medical problems tended to exacerbate his PTSD 
symptomatology.  Ultimately, Ms. Tripi assessed the veteran's 
social and occupational functioning at 40 (on a scale from 1 
to 100, with 100 being the best), indicating major impairment 
in several areas, such as work, school, or family relations.  
In addition, she provided a GAF score of 41 and opined that 
the veteran's inability to work as a millwright due to his 
bilateral shoulder difficulties, has aggravated his PTSD 
symptomatology to the point that he was unable to perform any 
substantial, gainful work activity.  The examiner concluded 
that based on his age, education, medical restrictions, and 
past work experience, the veteran was unable to perform 
substantial, gainful work activity due to his service-
connected PTSD, which has been aggravated by his shoulder 
problems.  

VA treatment records, dated in May 1997, show that the 
veteran was in a 27-year marriage to his childhood 
sweetheart.  The record indicates that the veteran's spouse 
related that the veteran had nightmares, night sweats and 
talked angrily during his sleep.  The examiner reported the 
results of a MMPI as showing severe PTSD symptom clusters on 
all criterion.  He diagnosed severe PTSD, delayed and 
chronic.  The examiner rendered an opinion that the veteran 
was unemployable.

A report, dated in May 1997, by a Vet Center Readjustment 
Counselor, is also included in the record and relates that 
the veteran has had continuous contact with the Vet Center 
since March 1996.  Contact began with the veteran's complaint 
of sleeping problems and flashbacks.  This report reflects 
that the veteran had good touch with reality, normal memory, 
and no abnormality in thought processes.  The report 
indicates that the veteran became emotionally upset when 
discussing his military service and had dreams of a major 
mortar attack that happened just before he left Vietnam.  It 
was noted that the veteran was hospitalized for depression in 
1979.  This report also mentions that the veteran reported 
having one period where he was off work for six months for 
treatment of anxiety.  The report presents the veteran as a 
very intense individual who had limited interactions with 
society.  The report shows a diagnosis of PTSD, and notes 
that the symptoms demonstrated a co-morbid diagnosis for 
major depression with generalized anxiety.  The examiner 
opined that both conditions seemed to be exacerbated by a 
recent increase in his nightmares of his military experience 
and loss of lifetime employment.  

At a May 1997 hearing, the veteran testified to experiencing 
nightmares and bad dreams since returning from Vietnam.  He 
related that his family viewed him as always having a hostile 
manner.  He stated that he first sought treatment in 1978 for 
severe depression.  The veteran noted that he was always 
irritable and touchy, and isolated himself from his family. 

In June 1997, a second VA examination was conducted.  The 
report of that examination reflects that the veteran reported 
having dreams of Thai soldiers torturing prisoners.  Also 
noted were symptoms of:  feeling helpless, hopeless, and 
severely depressed with death wishes; having an "[a]nxiety 
level with increased anxiety and leading to avoiding crowds 
and social withdrawal"; experiencing "hypovigilence" and 
over response to loud noises; having recurrent nightmares 
with dreams of people chasing him and people being tortured; 
experiencing intermittent auditory hallucinations with voices 
telling him to kill; having night sweats and difficulty 
falling asleep; having vivid flashbacks including thoughts 
about his Vietnam experience flashing through his mind, with 
very vivid and unreal imagery; experiencing recurrent 
depression and anxiety; and having intrusive memories 
triggered by loud noises, woods, burning structures, smell of 
tar, and putrid odors.  The examination report also reflects 
that the veteran was cooperative, with a moderately anxious 
affect, mildly depressed mood, and no flight of ideas.  The 
report indicates that the veteran denied hallucinations, 
paranoid ideation, and ideas of reference or persecutory 
delusions.  The report shows that the veteran had some phobic 
symptoms with respect to some of the trigger factors, that he 
denied specific suicidal or homicidal thoughts, that he was 
oriented to time, place and person, and that he had a 
satisfactory memory.  The examiner notes that judgment, 
formal and operational, appeared to be intact and that the 
veteran had some insight into his condition.  The examiner 
assigned a GAF score ranging from 50 to 55.  

In Dr. Tripi's May 1998 follow-up report she reports having 
met the veteran a second time, after which she concluded that 
his symptomatology was basically unchanged.  The report notes 
that the veteran continued to have difficulty dealing with 
authority figures and the public, as well as with 
interpersonal relationships.  It presents him as being easily 
irritated, having difficulty with thought rumination, 
nightmares and flashbacks.  The examiner assigned a GAF score 
of 43 and opined that the veteran was not a viable 
rehabilitation candidate.  She further wrote that due to his 
PTSD, he was unable to perform substantial, gainful work 
activity on a sustained basis at any skill or exertion level.  
In an accompanying medical assessment of ability to do work-
related activities (mental), the examiner assesses the 
veteran as having a fair ability to follow work rules, a poor 
ability to relate to co-workers and deal with the public, a 
fair ability to use judgment, and a poor ability to interact 
with supervisors.  The examiner described the veteran as 
being limited by severe PTSD symptoms which caused him to 
decompensate when in a work situation.  She notes that the 
veteran had problems with intrusive thoughts, and difficulty 
concentrating and staying focused on a task due to depression 
and PTSD symptomatology.  

A Therapy Summary, dated in May 1998 reflects that the 
veteran exhibited a full range of symptoms fitting the 
description of PTSD.  It was noted that all the criteria were 
met for a diagnosis of PTSD, chronic, severe and with delayed 
onset.   

A report of a VA examination conducted in March 1999 reveals 
a history of shoulder surgery in the past two years.  
Additionally, the report shows a social history including 
avoiding family and friends and having few hobbies.  The 
report indicates that the veteran tried to help Vietnam 
veterans with their needs, but had not worked since he became 
disabled due to a shoulder injury in 1992.  The report noted 
that, over the previous couple of years, the veteran's 
symptoms had remained about the same or worsened.  Symptoms 
of daytime recollection of traumatic combat events, as well 
as nightmares were noted.  The report indicates that the 
veteran avoided anything associated with war or Vietnam, that 
he had a loss of interest in activities, and that he 
experienced feelings of estrangement and detachment from 
others.  The report notes the veteran's problems with sleep, 
anger, irritability, concentration, and excessive startle 
response.  The veteran advised the examiner that he awakened 
frequently during the night secondary to dreams and night 
sweats.  The examiner stated that the veteran showed 
appropriate psychomotor activity; his speech was of normal 
form and rate; his affect was somewhat angry, and his mood 
depressed by report.  The veteran denied auditory or visual 
hallucinations or problems with his thoughts, and the 
examiner detected no evidence of thought disorder or 
psychosis.  Further, while the veteran admitted to having 
suicidal ideation in the past, he denied any current thoughts 
of suicide or homicide.  The examiner evaluated the veteran 
as being oriented times three, able to recall the route he 
took to the hospital, and able to subtract 3s from 20 without 
a mistake.  The veteran recalled 3 out of 3 objects in five 
minutes and some current events.  The veteran denied 
obsessive thoughts or ritualistic behaviors.  The examiner 
noted that these symptoms appeared to be seriously affecting 
his occupational and social functioning, warranting a GAF of 
50.

In a July 1999 letter from a VA Vet Center, the counselor 
related that the veteran had undergone surgery that year to 
repair damage to his shoulder.  The letter indicated that the 
veteran was quite vulnerable while recuperating and that the 
surgery triggered intense stress reactions with vivid 
recollections of his combat experiences.  The examiner 
further concluded that the veteran's condition precluded any 
manner of steady, gainful employment.  

Dr. Tripi completed a third evaluation of the veteran in July 
1999, which revealed an exacerbation of symptomatology after 
shoulder surgery that year.  In addition, the veteran 
indicated that he continued to be easily irritated.  He noted 
experiencing nightmares and difficulty getting his mind to 
stop racing.  The veteran continued to have trouble 
controlling his anger and handling interpersonal 
relationships.  He spent much of his time alone in his 
apartment.  Dr. Tripi notes a GAF of 40 and reports her 
continuing opinion that the veteran was not a viable 
candidate for rehabilitation.  

At a July 1999 hearing, the veteran testified that he had 
nightmares and recollections of what happened in Vietnam.  
Since his surgery in February, the nightmares and 
recollections recurred four to five times a week.  These keep 
him up for the rest of the night, resulting in emotional 
outbursts during the day.  The veteran reported that he had 
seen Dr. Lynn Tripi roughly eight times.  He also indicated 
that he had a recent dream of being captured and tortured by 
the Vietnamese.  According to the report, the veteran related 
that smells triggered feelings of being back in Vietnam.  The 
veteran reported getting angry, being violent, assaulting 
people, keeping a weapon at the house, and patrolling his 
house perimeter.  Further, the veteran testified to having 
trouble remembering things, trouble concentrating, and being 
easily startled.  He reported that he isolates himself in his 
apartment, and avoids people.  His spouse testified to seeing 
him angry a lot and verbally violent.  She said that he took 
his anger out on the cupboards or the doors.  Also, she 
testified that he had nightmares almost all the time, and 
that he experienced withdrawal and depression.  She said that 
he became suicidal and homicidal.  A counselor from the Vet 
Center also testified at the hearing that he had known the 
veteran as a client since March 1998 and had seen him two to 
three times a month.  The counselor stated that the veteran's 
disorder was chronic and severe.  The counselor opined that 
the veteran's PTSD symptoms were so severe that the veteran 
could not maintain gainful employment; his level of 
functioning was so low that he was incapable of associating 
with people or working.  The counselor stated that he 
assessed a GAF score no higher than 45.  He did not see the 
veteran as a danger to himself or others.  The counselor 
noted that the veteran had severe difficulties with authority 
figures, could barely tolerate fellow employees, had trouble 
concentrating on one task for long hours, and showed symptoms 
of paranoia.

In a letter dated in February 2000, a VA psychiatrist 
reported that he treated the veteran since September 1997 and 
opined that the recent shoulder surgery exacerbated his 
symptoms.  The examiner reported that the veteran 
demonstrated high levels of irritability, nightmares, anxiety 
in crowds, and isolation much of the time.  The examiner 
noted that the veteran had had difficulty maintaining 
employment since 1991 and opined that the veteran was totally 
and permanently disabled. 

In addition, the evidence includes an undated letter from the 
Vet Center counselor, received in February 2000.  Therein, he 
writes that the veteran suffered nightmares, night sweats, 
sleep deprivation, hypervigilance, social withdrawal, chronic 
anxiety, intrusive thoughts, chronic anger, pervasive 
mistrust, relationship problems, health problems related to 
high stress, and survivor guilt.  The letter reports that the 
veteran's recent health problems had exacerbated his PTSD 
symptoms.  The counselor notes that the veteran had not been 
able to take advantage of inpatient PTSD therapy programs 
because of personal health problems and the state of his 
wife's health.  The counselor concludes that the chronicity 
and severity of the veteran's symptomatology warranted 
intense psychotherapy.

A third VA examination was provided in November 2000.  That 
examination revealed continuing reports of increased problems 
since the shoulder surgery in February 1999.  Sleeping 
problems were noted, including awakening two to three times 
per night, and combat-related nightmares three to four times 
a week.  The report noted significant problems with temper, 
irritability, startle response and hypervigilance during the 
day.  At the time of the examination, the veteran reported 
isolating himself socially, other than collecting food and 
clothes to help other veterans in his area.  The report noted 
the veteran's indication that he felt depressed at times and 
experienced intermittent, brief suicidal thoughts, but had no 
plan or intent.  The examiner recorded the veteran's reports 
of replaying Vietnam events in his head throughout the day.  
The examiner also noted normal speech in form and rate, a 
euthymic affect and mood, no hallucinations or delusions, no 
thought disorder, no suicidal or homicidal ideation, and no 
significant cognitive problems.  The examiner assessed a GAF 
score of 48, and noted that the veteran was unable to keep a 
job.  It was felt that he was unemployable due to his 
service-connected condition.  

A mental disorder is evaluated "based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of examination."  38 C.F.R. 
§ 4.126(a) (2001).  Under criteria currently in effect, a 50 
percent evaluation requires evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work or 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.  For a 100 percent rating, there must be 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupations, or own name.  Id.  

As observed by the veteran's representative, Diagnostic Code 
9411 was amended on November 7, 1996.  Since this change 
occurred during the pendency of the claim, the Board must 
consider which version is most favorable to the appellant and 
apply that version, unless Congress provided otherwise or 
permitted the Secretary of VA (Secretary) to do so and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  Here, neither Congress nor the Secretary has 
directed which regulations are to be applied under 
circumstances such as presented in this case.  Accordingly, 
the version most favorable to the appellant controls.  

The criteria in effect prior to those listed above provided 
for a 100 percent rating when the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community, or total 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or being 
demonstrably unable to obtain or retain employment.  A 70 
percent rating was assignable when the ability to establish 
and maintain effective or favorable relationships with people 
was severely impaired; psychoneurotic symptoms of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  A 50 percent 
rating was assignable when the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired; reliability, flexibility and 
efficiency levels being so reduced as to result in 
considerable industrial impairment.  38 C.F.R. § 4.132 
(1996).

Having reviewed the evidence of record, the Board finds that 
the veteran's PTSD meets the criteria for a 100 percent 
rating under the pre-November 1996 diagnostic criteria.  In 
this regard, the veteran's symptoms include becoming easily 
irritated, getting angry, violent, and by his own report, 
assaulting people.  Additionally, the evidence shows that he 
has had difficulty handling authority figures, crowds, and 
the public.  Taken together with his feeling distant from 
others, and isolating himself at home, his symptoms indicate 
impairment in the ability to establish and maintain effective 
relationships with others.  More importantly, several 
examiners have indicated that his PTSD is such that he is 
unemployable.  Although there are some suggestions in the 
record that he is able to perform tasks customarily required 
of someone actively engaged in the workforce, the opinions 
regarding his inability to retain employment are 
uncontradicted and therefore provide a basis for the Board's 
conclusion that the veteran is demonstrably unable to retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  
Such a finding warrants a grant of a 100 percent rating under 
the old rating criteria.  

Having found that a 100 percent rating is warranted under the 
criteria in effect prior to November 7, 1996, the Board 
concludes that further analysis of the new rating criteria is 
not necessary.  Given the totality of the evidence the Board 
does not find that a lesser rating was warranted for any 
period.  Fenderson, supra.  

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(Act), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
which made significant changes in the law.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  In August 2001, VA promulgated regulations 
implementing the new law.  66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The new law applies to all 
claims filed on or after the date of the Act, or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5107 note (West Supp. 2001).  The changes 
include an enhanced duty to notify the claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, and specific standards for providing 
assistance to a veteran in the development of evidence.  
Given that the relief requested by the veteran has been 
granted, a remand of this claim to have the RO specifically 
apply these new provisions would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  


ORDER

A 100 percent initial rating for PTSD is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


